          Case 3:20-cv-00607-SDD-EWD             Document 1       09/11/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

    STEVEN B. PITRE,             *                    CIVIL ACTION:                  TBD
              Plaintiff          *
    v.                           *                    SECTION:                       TBD
                                 *
    WALMART INC.,                *                    JUDGE:                         TBD
    WAL-MART LOUISIANA, LLC, and *
    WAL-MART REAL ESTATE         *                    MAG:                           TBD
    BUSINESS TRUST               *
              Defendants         *                    JURY TRIAL DEMANDED

                           *
    ***************************************************
                                    NOTICE OF REMOVAL

         Defendants, Walmart Inc. f/k/a Wal-Mart Stores, Inc., Wal-Mart Louisiana, LLC, and

Wal-Mart Real Estate Business Trust (collectively, “Defendants”), file this Notice of Removal

pursuant to 28 U.S.C. §§ 1332 and 1441, and hereby remove this matter from the 18th Judicial

District Court for the Parish of Iberville, State of Louisiana, to the docket of this Honorable

Court on the grounds set forth below:

                       STATEMENT OF GROUNDS FOR REMOVAL

                                                 1.

         On February 13, 2020, Plaintiff, Steven B. Pitre, filed a Petition for Damages (the

“Petition”) against Wal-Mart Stores, Inc. (an entity now known as Walmart Inc., and hereinafter

referred to as Walmart Inc.),1 Wal-Mart Louisiana, LLC, Wal-Mart Real Estate Business Trust,

and a fictitious party identified as “Marvin Doe,” in the 18th Judicial District Court for the Parish



1
 In his Petition for Damages filed in the State Court Action, Plaintiff improperly identified
“Walmart Inc.” as “Wal-Mart Stores, Inc.” Walmart Inc. is an entity formerly known as
Wal-Mart Stores, Inc.
                                                                                                   1
         Case 3:20-cv-00607-SDD-EWD            Document 1       09/11/20 Page 2 of 9




of Iberville, State of Louisiana, bearing docket No. 79716, Division “B” (the “State Court

Action”). Copies of the citations and Petition for Damages served on Walmart Inc., Wal-Mart

Louisiana, LLC, and Wal-Mart Real Estate Business Trust are attached as Exhibits “A,” “B,” and

“C,” respectively.

                                               2.

       On April 1, 2020, Defendants filed an answer in the State Court Action. A copy of said

Answer is attached as Exhibit “D”.

                                               3.

       In Plaintiff’s Petition, at Paragraph 4, Plaintiff describes riding his bicycle on February

15, 2019, “when the bicycle malfunctioned causing him to fall off of the subject bicycle, causing

severe and debilitating injuries to his body including partial paralization [sic] among other

injuries.” See Petition for Damages, attached as Exhibit “A.”

                                               4.

       In Paragraph 25 of his Petition, Plaintiff goes on to state he sustained the following

injuries: “Past and future medical expenses, past and future loss wages, past and future physical

pain and suffering, past and future mental pain and suffering, past and future mental anguish and

distress, loss, permanent scarring and disfigurement, loss of enjoyment of life, permanent

impairment and all other injuries to be proven at the trial of this matter.” See Petition for

Damages, attached as Exhibit “A.”

                                               5.

       In accordance with Louisiana law, Plaintiff’s Petition does not identify any of Plaintiff’s

injuries or damages with particularity, nor specify any amount of damages suffered by Plaintiff

to determine the amount in controversy.


                                                                                                2
         Case 3:20-cv-00607-SDD-EWD              Document 1       09/11/20 Page 3 of 9




                                                 6.

       Based on the allegations and information contained in the Petition, this matter was not

initially removable in light of the amount in controversy requirement of 28 U.S.C. §§ 1332(a).

Plaintiff’s allegations concerning his injuries were vague and largely generic, and they failed to

identify with any specificity the parts of his body affected, the length of time affected, the nature

or extent of treatment necessitated by the injuries, or the cost of such treatment or anticipated

future treatment.

                                                 7.

       On April 1, 2020, the same day as filing its Answer, Defendants propounded written

discovery on Plaintiff, including a request for admission relating to the value of this matter.

                                                 8.

       Plaintiff failed to respond timely to the foregoing written discovery.           Defendants,

therefore, conducted a meet-and-confer conference and then filed a Motion to Compel, attached

as Exhibit “E.” Following the hearing on the Motion to Compel, Plaintiff provided responses to

Walmart’s written discovery on August 13, 2020.

                                                 9.

       In his August 13, 2020, written discovery responses, Plaintiff unequivocally states his

damages exceed $75,000.00, exclusive of interest and costs. See Plaintiff’s Responses to

Walmart’s Requests for Admissions, attached as Exhibit “F.” Further, Plaintiff produced a

self-created Medical Summary which calculates his total expenses as $134,933.52. He also

produced invoices from various medical providers evidencing over $100,000.00 in medical

charges. See Excerpts of Plaintiff’s Discovery Production, including Hospital Charges from

OLOL, and Medical Summary created by Plaintiff, attached as Exhibit “H.”


                                                                                                   3
         Case 3:20-cv-00607-SDD-EWD               Document 1    09/11/20 Page 4 of 9




                                                  10.

       Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is being filed within 30 days

after receipt by Defendant, through service or otherwise, of a copy of this “other paper,” from

which it may now be ascertained, for the first time, that the amount in controversy exceeds

$75,000 and that the case has now become removable.

                                                  11.

       The Notice of Removal is also being filed within one year of commencement of this

action, pursuant to 28 U.S.C. § 1446(c).

                                                  12.

       This Court has jurisdiction over this case based on diversity of citizenship pursuant to 28

U.S.C. §1332(a), as there is complete diversity of citizenship of the parties, the matter in

controversy exceeds $75,000.00, exclusive of interest and costs, and this action may be removed

to this Honorable Court pursuant to 28 U.S.C. §1441.

                                                PARTIES

                                                  13.

       Plaintiff, Steven Pitre, is a citizen, resident, and domiciliary of the State of Louisiana.

There are no other plaintiffs in this action.

                                                  14.

       Defendants are:

       a. Walmart Inc. f/k/a Wal-Mart Stores, Inc., a Delaware corporation with its principal

           place of business in Bentonville, Arkansas, which is a publicly held company;




                                                                                                4
 Case 3:20-cv-00607-SDD-EWD            Document 1       09/11/20 Page 5 of 9




b. Wal-Mart Louisiana, LLC, a Delaware limited liability company with its principal

   place of business in Bentonville, Arkansas. Its sole member is Wal-Mart Stores East,

   LP, a Delaware limited partnership with its principal place of business in Bentonville,

   Arkansas and which is composed of two partners, namely WSE Management, LLC

   (GP) and WSE Investment, LLC (LP), both Delaware limited liability companies

   with their principal place of business in Bentonville, Arkansas, and the sole member

   of said two limited liability companies is Wal-Mart Stores East, Inc., an Arkansas

   corporation with its principal place of business in Bentonville, Arkansas.   All shares

   of stock in Wal-Mart Stores East, Inc. are owned by Walmart Inc., a Delaware

   corporation with its principal place of business in Bentonville, Arkansas, which is a

   publicly held company; and

c. Wal-Mart Real Estate Business Trust, a business trust organized and existing under

   the laws of the State of Delaware, with its principal place of business in the State of

   Arkansas. One-hundred percent (100%) of the voting shares of beneficial

   interest in Wal-Mart Real Estate Business Trust are controlled by Wal-Mart

   Property Co., a corporation organized and existing under the laws of the State of

   Delaware, with its principal place of business in the State of Arkansas. All shares of

   stock in Wal-Mart Property Co. are owned by Wal-Mart Stores East, LP, a Delaware

   limited partnership with its principal place of business in Bentonville, Arkansas and

   which is composed of two partners, namely WSE Management, LLC (GP) and WSE

   Investment, LLC (LP), both Delaware limited liability companies with their principal

   place of business in Bentonville, Arkansas, and the sole member of said two limited

   liability companies is Wal-Mart Stores East, Inc., an Arkansas corporation with its


                                                                                        5
          Case 3:20-cv-00607-SDD-EWD                    Document 1         09/11/20 Page 6 of 9




             principal place of business in Bentonville, Arkansas.                    All shares of stock in

             Wal-Mart Stores East, Inc. are owned by Walmart Inc., a Delaware corporation with

             its principal place of business in Bentonville, Arkansas, which is a publicly held

             company.

                                                       15.

        “Marvin Doe” is a fictitious name whose citizenship shall be disregarded in determining

whether this civil action is removable on the basis of the jurisdiction, pursuant to 28 U.S.C.

§1441(b)(1).2

                                                       16.

        Complete diversity of citizenship is therefore present between Plaintiff, Steven Pitre, and

all non-fictitious Defendants.

                                    AMOUNT IN CONTROVERSY

                                                       17.

        Plaintiff’s Petition seeks recovery of damages for personal injuries allegedly sustained by

Plaintiff when he fell off his bicycle on February 15, 2019. His petition does not identify with

specificity the nature or extent of his injuries, or the amount of damages claimed attendant

thereto. See Petition for Damages, attached as Exhibit “A.”

                                                       18.

        On August 13, 2020, undersigned counsel received “other paper,” consisting of responses

to Walmart’s April 1, 2020 Requests for Admission, Interrogatories, and Request for Production

of Documents. In his response to the Requests for Admission, Plaintiff unequivocally states his

2
  Out of an abundance of caution, and in light of Plaintiff calling this fictitious party “Marvin” Doe rather than
“John” Doe, Defendants hereby attach the Affidavit of Claire Casso confirming there is not now, nor has there been,
any employee of the subject Walmart by the name of “Marvin Doe” for at least the last sixteen years. See Exhibit
“G.”
                                                                                                                 6
         Case 3:20-cv-00607-SDD-EWD              Document 1       09/11/20 Page 7 of 9




damages exceed $75,000.00, exclusive of interest and costs. See Plaintiff’s Responses to

Walmart’s Requests for Admissions, attached in globo with all written discovery responses as

Exhibit “F.”

                                                19.

       Plaintiff’s response to Walmart’s Request for Production of Documents, also received by

Walmart on August 13, 2020, includes documentation for over $100,000.00 of medical

treatment. See Excerpts of Plaintiff’s Discovery Production, including Hospital Charges from

OLOL, and Medical Summary created by Plaintiff, attached as Exhibit “H.”

         THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

                                                20.

       The 18th Judicial District Court for the Parish of Iberville is located within the United

States District Court for the Middle District of Louisiana. Therefore, venue is proper in the

Middle District of Louisiana in accordance with 28 U.S.C. § 1441(a) because it is the “district

and division embracing the place where such action is pending.”

                                                21.

       All non-fictitious defendants concurrently bring this removal. Accordingly, all

non-fictitious defendants to this action concur and join in the removal of this action.

                                                22.

       Defendants have not sought similar relief with respect to this matter.

                                                23.

       The prerequisites for removal under 28 U.S.C. §1441 have been met.




                                                                                              7
           Case 3:20-cv-00607-SDD-EWD            Document 1       09/11/20 Page 8 of 9




                                                24.

       Pursuant to 28 U.S.C. § 1446(d), undersigned counsel avers that contemporaneously with

the filing hereof, Defendants have given notice to all adverse parties whose identities are known,

and Defendants are filing a copy of this Notice of Removal with the Clerk of the State Court

from which this matter is being removed. See Notice of Removal of Action to Federal Court,

which is being filed in the State Court Action and which is attached as Exhibit “I.”

                                                25.

       Defendants file this Notice of Removal without waiving any defenses available to them,

including, but not limited to, defenses available under Rule 12 of the Federal Rules of Civil

Procedure.

                                                26.

       The allegations of this Notice of Removal are true and correct and this cause is within the

jurisdiction of the United States District Court for the Middle District of Louisiana.

                                                27.

       Pursuant to 28 U.S.C. §§ 1446(a) and 1447(b), a copy of all process, pleadings, and

orders served upon Walmart are attached hereto within Exhibits “A”, “B”, “C,” “D,” “E,” “I,”

and “J.”

                                     REQUEST FOR JURY

                                                28.

       Defendants hereby request a jury trial in this matter.




                                                                                                8
         Case 3:20-cv-00607-SDD-EWD            Document 1      09/11/20 Page 9 of 9




       WHEREFORE, Defendants, Walmart Inc., Wal-Mart Louisiana, LLC, and Wal-Mart

Real Estate Business Trust file this Notice of Removal and remove this civil action to the United

States District Court for the Middle District of Louisiana. Plaintiff is notified to proceed no

further in the State Court Action unless this case should be remanded by Order of said United

States District Court.

                                            Respectfully submitted,

                                            __/s/ Quincy T. Crochet____________________
                                            QUINCY T. CROCHET, Bar No. 30457
                                            P. SINNOTT MARTIN, Bar No. 37218
                                            KATHERINE L. SWARTOUT, Bar No. 36694
                                            MCCRANIE, SISTRUNK, ANZELMO
                                            HARDY, MCDANIEL & WELCH
                                            909 Poydras Street, Suite 1000
                                            New Orleans, LA 70112
                                            Telephone: (504) 831-0946
                                            Facsimile: (800) 977-8810
                                            E-Mail: qtc@mcsalaw.com
                                            ATTORNEYS FOR DEFENDANTS, WALMART
                                            INC., WAL-MART LOUISIANA, LLC, AND
                                            WAL-MART REAL ESTATE BUSINESS TRUST


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Notice of Removal has been

served upon the following counsel of record in this proceeding      by e-mail,      by facsimile,

    by hand, and/or      by United States mail, properly addressed and postage prepaid, on this

11th day of September, 2020.

                                            ___/s/ Quincy T. Crochet_________________
                                            QUINCY T. CROCHET




                                                                                               9
